DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment received 03/18/2021. The amendments made to the claims do not place the application in condition for allowance for the reasons set forth below. Claims 1, 2, 4, 7, 9, 10, and 20-32 are pending.
Election/Restrictions
Amended claims 1, 2, 4, 7, 9, and 10, and newly submitted claims 20-22, 31, and 32 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Original claims 1-10 were drawn to the species requiring an insert member that couples with the retention member to restrict retraction of the plunger member, wherein the insert member comprises a ratchet mechanism and the plunger member comprises a mating ratchet mechanism, wherein the insert member is configured to be adjustable to multiple positions. 
Claim 1 has been amended to the species requiring at least one of the insert member and the retention ring be configured to deform when adequate force is applied such that the insert member is retractable proximal to the retention ring. New claims 31 and 32 are drawn to the species requiring the retention ring be an incomplete ring comprising one or more gaps and the insert member configured with one or more arc segments configured to align with the one or more gaps.

Newly submitted claims 23-30 are directed to the original species of an insert member configured to restrict retraction of the plunger member, wherein the insert member is configured to be longitudinally adjustable such that the insert member is positionable at a variety of locations along the plunger member. Therefore, newly submitted claims 23-30 have been fully examined.
Response to Arguments
Applicant’s arguments with respect to amended claims 1, 2, 4, 7, 9, and 10 have been considered but are moot because claims amended 1, 2, 4, 7, 9, and 10 have been withdrawn from examination as being directed to a non-elected invention. 
Newly submitted claims 23-30 have been rejected below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ratchet mechanism and mating ratchet mechanism recited in claim 30 must be shown or the features canceled from the claim. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
Claim Objections
Claims 23 and 30 are objected to because of the following informalities:  
Claim 23 requires the plunger member comprises an insert member, the insert member being positionable at a variety of locations along the plunger member. However, it is clear from the specification and drawings that the plunger member comprises both an insert member and a plunger body, the insert member of the plunger member being positionable at a variety of locations along the plunger body of the plunger member. Therefore, Examiner suggests claim 23 reads as follows: “the plunger member comprises an insert member and a plunger body, the insert member configured to restrict retraction of the plunger member, wherein the insert member is configured to be longitudinally adjustable such that the insert member is positionable at a variety of locations along the plunger body.”
comprises a mating ratchet mechanism, such that the insert member is positionable at the variety of locations along the plunger body.”
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 29 requires that “the plunger member is a fixed overall length.” However, claim 23, from which claim 30 depends, requires “the plunger member comprises an insert member…wherein the insert member is configured to be longitudinally adjustable.” As disclosed, the insert member defines the proximal end of the plunger 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Chin (US Patent No. 4,476,866) and Janish et al. (US Pub. No. 2009/0326479).
Chin discloses a staged deflation syringe device (for example, see Figures 1-2) comprising a barrel member (26) comprising a retention ring (52) and a plunger member (32) disposed at least partly within the barrel member (for example, see Figures 1-2), 
Janish also discloses a syringe device (100) comprising a plunger member (400). Janish teaches the plunger member (400) comprises a plunger body (410) and an insert member (420), wherein the insert member (420) comprises a ratchet mechanism (430) and the plunger body (410) comprises a mating ratchet mechanism (440, 441) such that the insert member (420) is positionable at a variety of locations along the plunger body (410) of the plunger member (400) and adjustable to multiple positions (with respect to the plunger body 410). Janish teaches these features enable the length of the plunger member to be adjusted as desired (for example, see paragraphs 48 and 56). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Chin’s plunger member as a separate insert member and plunger body, the insert member comprising a ratchet mechanism and the plunger body comprising a mating ratchet mechanism, such that the insert member is longitudinally adjustable and positionable at a variety of locations [or to multiple positions] along the plunger body of the plunger member, as taught by Janish. Doing so would enable the user to adjust the length of the plunger member, thus 
With further respect to claim 24, Chin discloses the retention ring (52) extends radially inward (for example, see Figure 1). However, Chin fails to disclose the retention ring (52) is spaced from a proximal end of the barrel member (26). Instead, Chin discloses the retention ring (52) is at the proximal end of the barrel (26). It would have been an obvious matter of design choice to a person of ordinary skill in the art before the effective filing date of the claimed invention to space Chin’s retention ring from the proximal end of the barrel because Applicant has not disclosed that spacing the retention ring from the proximal end of the barrel provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Chin’s syringe device, and applicant’s invention, to perform equally well with either the configuration taught by Chin or the claimed configuration because both configurations would perform the same function of restricting retraction of the plunger member. Therefore, it would have been prima facie obvious to modify Chin to obtain the invention as specified in claim 24 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Chin.
With further respect to claim 25 Chin fails to disclose a cross-section of the retention ring is in the shape of a semi-circle or a right triangle. However, Applicant discloses that the retention ring “may be shaped in any suitable shape, such as the shape of a semi-circle or a right tringle” (paragraph 19). It would have been an obvious matter of design choice to a person of ordinary skill in the art before the effective filing 
With further respect to claim 26, Chin discloses the plunger member is retractable in an increment that is less than the full volume of the barrel member (the user may retract the plunger member 32 in any increments desired by applying the appropriate pulling force thereto).
With further respect to claim 27, Chin discloses the insert member (36) comprises a disc-shaped flange (54) configured to couple with the retention ring (52) of the barrel member (for example, see Figure 2; Applicant discloses in the specification in paragraph 14 that the phrase “coupled to” refers to any form of interaction between two or more entities,” and since 54 abuts 52, such interaction is considered to meet the limitation “couple with”).
With further respect to claim 28, Chin discloses the insert member (36) comprises a flange (54) configured to couple with the retention ring (52) of the barrel member (for example, see Figure 2; Applicant discloses in the specification in 
With further respect to claim 29, Chin as modified by Janish discloses the plunger member is a fixed overall length (Examiner has interpreted the claims to require that the plunger member comprises an insert member and a plunger body as disclosed, wherein the insert member is adjustable along the plunger body and the plunger body has a fixed overall length; Chin as modified by Janish discloses the insert member 420 of the plunger member 400 is adjustable along the plunger body 410 and the plunger body 410 has a fixed overall length; for example, see Figure 2 of Janish).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062.  The examiner can normally be reached on M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        March 27, 2021